Citation Nr: 1643995	
Decision Date: 11/18/16    Archive Date: 12/01/16

DOCKET NO.  12-05 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Whether there was clear and unmistakable error in a previous rating decision dated in November 1962 which denied service connection for a left knee disability.

2.  Whether new and material evidence has been received to reopen a service connection claim for a left knee disability.

3.  Entitlement to service connection claim for a left knee disability.


REPRESENTATION

Appellant represented by:	Clark W. Berry, Esq.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran had active military service from March 1958 to September 1958 and November 1961 to August 1962.  The Veteran died in July 2013.  The appellant is the Veteran's surviving spouse, who has been certified by the Regional Office to be the substitute appellant in pursuing the appeal to resolution. 

This matter comes to the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In August 2014, the appellant testified before the undersigned Veterans Law Judge at a Board video conference hearing at the RO.  

The case was previously before the Board and remanded in September 2014 for clarification regarding the appellant's entitlement to substitution, and for further development.  That development was completed, and the case has been returned to the Board for appellate review. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In the decision below, the Board reopens the claim for service connection for a left knee disability.  The underlying claim is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In November 1962, the RO denied service connection for a left knee disability on the basis that there was no evidence showing that the Veteran suffered trauma or other form of aggravation during an active duty period.  The Veteran received notice of the decision but did not disagree and the decision became final.

2.  The appellant is the Veteran's surviving spouse and may not serve as substitute claimant for the purposes of the Veteran's prior CUE claim or pursue it on an accrued basis. 

3.  The additional evidence associated with the claims file since the November 1962 rating decision supports reopening the claim. 


CONCLUSION OF LAW

1.  The appellant is not legally entitled to pursue the motions alleging CUE for accrued benefits purposes.  38 U.S.C.A. § 5109A (2015); Haines v. West, 154 F. 3d 1298; Rusick v. Gibson, 760 F.3d 1342.

2.  New and material evidence has been received to reopen the claim of service connection for a left knee disability.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  At the outset, the Board notes that a request for reversal or revision of a prior decision due to CUE is not a claim, but rather a collateral attack on a prior decision.  Thus, one requesting such reversal or revision is not a claimant within the meaning of Veterans Claim Assistance Act of 2000 (VCAA) and it does not apply in CUE adjudications.  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  Given the fully favorable decision for the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left knee disability, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error.

Clear and Unmistakable Error (CUE)

The RO initially denied service connection for a left knee disability in November 1962.  The Veteran did not appeal that decision and thus it became final.  The Veteran filed a claim to reopen the previously denied claim in December 2008.  During the course of the appeal, the Veteran's representative asserted that the RO overlooked evidence of record in the November 1962 rating decision.  See October 2011 statement and August 2014 hearing transcript. 

The appellant's claim for accrued benefits on the basis of CUE in one or more prior RO decisions must be dismissed.  The Board is sympathetic to the appellant's claim and circumstances and appreciative of the late Veteran's service.  Nonetheless, the Board emphasizes it is bound by the laws enacted by Congress, applicable VA-promulgated regulations, the instructions of the Secretary of VA, and the precedent opinions of the VA chief legal officer.  See 38 U.S.C.A. § 7104 (c) (West 2014).  No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for and authorized by Congress. Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).

With regard to the appellant's appeal, the Board finds that she does not have standing to pursue the issue of clear and unmistakable error in a prior RO decision for accrued benefits purposes.  Specifically, only the Veteran, as the claimant involved, may request a revision of a prior decision affecting him on the basis of CUE; survivors are limited to seeking benefits under the accrued benefits provision.  See Haines v. West, 154 F. 3d 1298 at 1301-02 (Fed. Cir. 1998) 

The Board recognizes that at the time of his death, there was, in fact, a pending CUE motion before the Board.  See also Rusick at 1344, noting that under Haines, a veteran's CUE claim under section 38 U.S.C.A. § 5109A does not survive the veteran's death, as section 5109A does not contain any language regarding the payment of veteran's benefits to survivors, thus precluding the use of the language in the CUE statute to override the specific provisions of section 5121.  Rusick, 760 F.3d, 1344.

In sum, the appeal for accrued benefits on the basis of clear and unmistakable error in RO decision of November 29, 1962 must be dismissed. 

New and Material Evidence

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  

In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The provisions of 38 C.F.R. § 3.156(a) create a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Historically, the RO denied service connection for a left knee disability in November 1962.  The Veteran did not appeal that decision and thus it became final.

The Veteran requested that VA reopen the previously denied claim in December 2008.  Here, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received since the last, final November 1962 rating decision.  

Specifically, the Veteran submitted several items of evidence since the previous November 1962 adverse decision, including private and VA treatment reports, VA examination reports, and various lay statements.  According to a private physicians statement received in January 2012, it was noted that the claimed disability is most likely caused by or a result of the Veteran's military service.  The clinician further noted that the Veteran began to have knee problems in the military and they were aggravated with military demands on the knee and that the symptoms have developed into arthritis.  

Based on a review of this new evidence, and the low standard for reopening claims, the Board finds that the new and material criteria under 38 C.F.R. § 3.156 (a) have been satisfied. Shade v. Shinseki, 24 Vet. App. 110 (2010).  The claim for service connection for a left knee disability is reopened.  The Veteran's appeal is granted only to this extent.


ORDER

The claim for accrued benefits on the basis of CUE is dismissed.

As new and material evidence has been received to reopen a claim for a left knee disability, the claim, to this extent, is granted.
REMAND

On review, the April 2012 VA opinion regarding the Veteran's left knee disability is inadequate and should be returned for an addendum opinion.  See Barr v. Shinseki, 21 Vet. App. 303, 312 (2007) (Once VA undertakes to provide a VA examination, it must ensure that the examination is adequate).

Regarding the April 2012 VA knee examination report, the examiner was asked to state whether the Veteran's knee disability, which was noted upon induction in January 1961, was aggravated beyond its natural progression.  However, the examiner only listed the Veteran's second period of active duty.  Thus it is unclear whether the examiner considered whether the Veteran's claimed disability was aggravated during each period of active duty.  Secondly, as noted in the April 2012 VA examination report, the Veteran presented with two diagnoses; left knee status post meniscectomy, diagnosed in 1956, and left knee osteoarthritis, diagnosed in 2006.  The examiner further noted that arthritis was not noted upon entry.  

Although a private opinion in support of the claim is of record, that examiner stated that the Veteran began to have knee problems in service; failing to note any preexisting condition.  Furthermore, no rationale was provided regarding the statement that the knee problems were aggravated in service and with life the symptoms developed into arthritis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Under these circumstances, an addendum opinion is warranted regarding whether the Veteran's diagnosed arthritis was incurred during or within one year of active duty, or is otherwise related to his active service.  

The most recent VA treatment records currently associated with the claims file are dated in February 2009.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, on remand, all outstanding treatment records for this Veteran from February 2009 until his death in July 2013 should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the record all of the Veteran's pertinent VA treatment records, dated from February 2009. 

2.  Then return the entire record to the VA examiner who performed the April 2012 VA Knee examination.  

If the prior examiner is unavailable, all pertinent evidence of record should be provided to and reviewed by another physician with sufficient expertise who should be requested to provide the required opinion with supporting rationale.  

The examiner should state an opinion as to: (1) whether a left knee disability, which was noted upon induction in January 1958 and entry to active duty (EAD) in November 1961, was aggravated beyond its natural progression during either period of active service; and (2) whether the Veteran's diagnosed arthritis was incurred during or within one year of active duty, or is otherwise related to his active service.

The examiner should consider the service treatment reports and examination reports.  The examiner should also consider lay statements regarding any in service injury and address the January 2012 private opinion of record.  

The VA examiner should provide a detailed rationale for the opinion.  If the VA examiner cannot provide a rationale without resorting to speculation, the examiner should explain why it is not possible to provide an opinion.

3.  Then readjudicate the claim on appeal in light of all evidence of record.  If any benefit sought on appeal remains denied, the appellant and her representative should be provided a Supplemental Statement of the Case (SSOC) which addresses all relevant actions taken on the  claim for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


